Citation Nr: 1431416	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to June 22, 2010, and for the period beginning September 1, 2010, for a service-connected low back disability.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected dysthymic disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active service from May 2006 to February 2008, and 
March 08, 2009, to March 19, 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that during the pendency of this appeal, the Veteran was granted a temporary total disability rating, effective June 22, 2010, for his service-connected low back disability after undergoing surgery that required a period of convalescence.  Effective September 1, 2010, the Veteran's prior 20 percent disability rating was reinstated.  Therefore, the Board has limited its consideration accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

In 2012, the RO transferred the Veteran's file to the Board for consideration of his appeal of the 2009 rating decision.  While the appeal awaited such consideration, the Veteran filed additional claims for an increase in early 2014.  Rather than advise him that these claims were already on appeal, the RO scheduled him for an examination for his back, which was done in April 2014.  

The RO cannot, now, adjudicate claims for an increase when the Veteran's appeal is still pending.  Rather, the RO must consider any new evidence it has developed and provide a supplemental statement of the case (SSOC) to the Veteran. 

Since it appears the RO is processing the 2014 claims for an increase, it is possible a new psychiatric examination has already been scheduled.  If not, one should be, since the last one was done five years ago.

With respect to his psychiatric disorder, the Veteran submitted records from Connecticut Behavioral Health Associates for treatment between January 2013 through December 2013.  It is unclear from these records whether the Veteran received treatment prior to January 2013 or continued treatment after December 2013.  As such, efforts to obtain any outstanding private mental health treatment records should be made.

Additionally, the evidence of record establishes that the Veteran began receiving regular mental health treatment at the Connecticut VAMC in September 2011, and that the RO reviewed such records in connection with this claim.  See March 2012 supplemental statement of the case.  However, these records are not associated with the Veteran's paper or virtual claims file and they must be associated with the file before a decision is rendered in this matter.  In fact, the most recent records in his file are dated April 2009.

Finally, the VBMS file contains private mental health treatment records from 
Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to obtain all treatment records from the Connecticut VAMC, dated April 2009 to present, and associate them with the claims file.


2. The RO or AMC should ask the Veteran to identify any treatment provider from whom he received private treatment for mental health disability prior to January 2013 and after December 2013, and complete a release authorizing VA to request any such treatment records.  If such records exist, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to the Veteran's mental health disability.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

3. Schedule the Veteran for a VA psychiatric examination (if one was not already done in 2014), to assess the current severity of his condition.

4. The RO or AMC should conduct any other development deemed necessary in light of the new evidence received.

5. When development has been completed, and the RO or AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



